[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                               No. 08-16653                  ELEVENTH CIRCUIT
                                                                 JUNE 26, 2009
                           Non-Argument Calendar
                                                              THOMAS K. KAHN
                         ________________________
                                                                   CLERK

                    D. C. Docket No. 04-00118-CR-WTM-4

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

HARRY LEE TELFAIR,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                                 (June 26, 2009)

Before DUBINA, Chief Judge, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     Grant B. Smith, appointed counsel for Harry Lee Telfair in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). In considering counsel’s motion, we consider only

the propriety of Telfair’s 2006 amended sentence at issue in this out-of-time direct

appeal. We do not examine the propriety of any other actions Telfair has taken, or

may take in the future. Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of this out-of-time direct appeal for

Telfair’s 2006 amended sentence is correct. Because independent examination of

the entire record reveals no arguable issues of merit, counsel’s motion to withdraw

is GRANTED, and Telfair’s amended sentence is AFFIRMED.




                                           2